                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


FRANKIE D. ALBERT, AS PARENTS AND              §
NEXT FRIEND OF JANE DOE, A MINOR;              §
AND PHYLIS ALBERT, AS PARENTS AND              §               SA-17-CV-00703-JKP
NEXT FRIEND OF JANE DOE, A MINOR;              §
             Plaintiffs                        §
                                               §
-vs-                                           §
                                               §
UNITED STATES DEPARTMENT OF THE
ARMY, WOUNDED WARRIOR PROJECT,
INC.,
            Defendants




       ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE UNITED
                       STATES MAGISTRATE JUDGE


        Before the Court is Magistrate Judge Elizabeth Chestney’s Report and Recommendation

filed on September 10, 2019, and Defendant Wounded Warrior Project’s (WWP) objections to

the report. (Doc. Nos. 80, 86). Magistrate Judge Chestney recommends Plaintiffs’ Reurged

Motion for Leave to File Third Amended Complaint (Doc. No. 57) be dismissed without

prejudice and WWP’s Motion for Summary Judgment (Doc. No. 73) be denied.

Plaintiffs’ Motion for Leave to File Third Amended Complaint

        No party filed objection to Magistrate Judge Chestney’s recommendation regarding

Plaintiffs’ Reurged Motion for Leave to File Third Amended Complaint.

        If no party objects to a Magistrate Judge’s Report and Recommendation, the Court need

only review the Magistrate Judge’s report to determine whether the findings and

recommendations are clearly erroneous or contrary to law. Johnson v. Sw. Research Inst., 210 F.
Supp. 3d 863, 864 (W.D. Tex. 2016) (citing U.S. v. Wilson, 864 F.2d 1219, 1221 (5th Cir.

1989)).

The Court reviewed the Report and Recommendation pertaining to Plaintiffs’ Reurged Motion

for Leave to Amend and finds it to be neither clearly erroneous nor contrary to law.

          Accordingly, the Court ACCEPTS the Magistrate Judge’s recommendation that the

motion be dismissed without prejudice to being renewed at trial on an evidentiary record.



Defendant Wounded Warrior Project’s Motion for Summary Judgment

          WWP filed objections to Magistrate Judge Chestney’s Report and Recommendation as it

pertained to WWP’s Motion for Summary Judgment.

          This Court shall make a de novo review of those portions of any Report and

Recommendation to which any party objects. 28 U.S.C. § 636(b)(1)(C); see also Longmire v.

Guste, 921 F.2d 620, 623 (5th Cir.1991). In conducting a de novo review, the Court will examine

the record pertinent to the objections and must conduct its own analysis of the applicable facts

and make an independent assessment of the law. This Court is not required to give any deference

to the magistrate judge’s findings. See United States v. Raddatz, 447 U.S. 667, 689 (1980)

(Stewart, J., dissenting) (“The phrase ‘de novo determination’ has an accepted meaning in the

law. It means an independent determination of a controversy that accords no deference to any

prior resolution of the same controversy.”); Shiimi v. Asherton Indep. Sch. Dist., 983 F.2d 233,

1993 WL 4732, at *3 n. 18 (5th Cir. Jan. 8, 1993). The Court will not conduct a de novo review

pertaining to any objections that are frivolous, conclusive or general in nature. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).
       This Court conducted a de novo review of WWP’s objections to the Report and

Recommendation and carefully reviewed the record. At this time, a genuine issue of material fact

exists which precludes summary judgment as to Plaintiffs’ negligence cause of action against

WWP.

       Accordingly, the Court ACCEPTS the Magistrate Judge’s recommendation that WWP’s

Motion for Summary Judgment be DENIED.

       This Court ACCEPTS and ADOPTS Magistrate Judge Chestney’s Report and

Recommendation in its entirety.

       It is ORDERED Plaintiffs’ Reurged Motion for Leave to File Third Amended Complaint

(Doc. No. 57) be DISMISSED WITHOUT PREJUDICE, and Defendant’s Motion for Summary

Judgment (Doc. No. 73) be DENIED.

       SIGNED this 7th day of October, 2019.




                                    JASON PULLIAM
                                    UNITED STATES DISTRICT JUDGE
